DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-16, as filed 14 September 2020, are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the formula of:

    PNG
    media_image1.png
    43
    624
    media_image1.png
    Greyscale

This appears to be a further modification of the hydrophobic monomer recited in claim 1.  However, the formula incorporates a new R2 variable that is not included in the formula of claim 1.  It is unclear if this is intended to simply represent a narrowing of R1 of claim 1, or is actually introducing a new variable.  This lack of clarify renders the claim indefinite.  If applicant is seeking in claim 6 to differentiate and narrow each instance of R1 present in claim 1, it is recommended that applicant simply use the R2 variable in claim 1, and limit the definitions of R1 and R2 in claim 6 (it appears that hydrogen is excluded from the variable options in claim 6).
Claim 9 recites “R2 is the same” in line 1.  This limitation renders the claim indefinite because it is unclear what this is in reference to – does this mean that each R2 is selected to be the same? Or is R2 selected to be the same as some other variable?  It is recommended that applicant amend this to read “wherein each R2 is the same” to clarify the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilmann (US 5,468,847) in view of Heilmann et al. (US 4,871,824, hereinafter referred to as “Coleman,” referencing the last named inventor of the patent).
claims 1-11, Heilmann discloses a method of separating a biomacromolecule (abstract).  A separation vessel is provided with a separation media (abstract; filter cartridge including a filtration medium; C5/L65-C6/L7; Figure 6, separation filter assembly 86).  The biomacromolecules are contained in an aqueous mixture and passed through the separation vessel to separate the biomacromolecule (Figure 6; C5/L65-C6/L7; C6/L46-C7/L9).
The filtration medium includes a porous support including insoluble stationary phase particulates (C8/L41-51).  The stationary phase particulates may rely upon hydrophobic interaction chromatography to separate the biomacromolecules (C9/L14-18; C10/L45-C11/L2).  Heilmann discloses that functional groups on the hydrophobic interaction stationary phase particulate may include butyl, octyl, and phenyl groups (C10/L67-C11/L2).  
While the reference discloses that the filtration medium includes a stationary phase particulate as a composite filtration medium (C3/L55-60), such as one involving hydrophobic interaction that has a butyl, octyl or phenyl functional group (C9/L13-18; C10/L45-C11/L2), the reference does not disclose that the particulate includes a hydrophobic monomer as recited in claims 1-11.
Coleman discloses a polymeric bead that is useful as a chromatographic support (abstract).      The material is useful in water-based separations, such as those involving biofluids and biosystems (C3/L44-57; C4/L18-28).  Importantly, the material has a high binding capacity with functional materials/groups and swells only very modestly in water (C4/L18-28).  
The material may be of formula VI (C5/L28-C6/L26):

    PNG
    media_image2.png
    100
    235
    media_image2.png
    Greyscale

1 may be H or CH3 (C5/L28-C6/L26; reading on R4 of claims 1 and 6).  R2 and R3 may independently be an alkyl group having 1-14 carbon atoms or an aryl group having 5 to 12 ring atoms (C5/L28-C6/L26; reading on R1 of the claim; when R2 and R3 are selected as an alkyl having one carbon atom - methyl - reading on R1 and/or R2 of claims 1, 2, 6, 7-9, and 11). The value n may be 0 or 1 (C5/L28-C6/L26; when n = 0, reading on claims 1 and 6; when n = 1, reading on claim 5).  X may be -NH- (C5/L28-C6/L26, reading on X of claims 1 and 6).  Finally, Coleman discloses that the G group is the residue which performs the complexing or separating function of the bead (C6/L22-26).  The reference teaches that this functional group/material may be any that is useful for the intended separation (C13/L9-25; C13/L64-C14/L6).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select a polymeric bead such as that described in Coleman as the stationary phase particle in the aqueous-based separation method of Heilmann since Coleman teaches that the azlactone-based material provides high binding capacity with functional groups and swells only modestly in water.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to select a butyl, octyl, or phenyl group as the functional group (G) on the polymeric bead of modified Heilmann, as suggested by Coleman and Heilmann, since Heilmann teaches these functional groups are useful in hydrophobic interaction chromatography for the separation of biomolecules and Coleman teaches that the functional group (G) may be any that is useful for the desired separation (reading on claims 3, 4, 6, 11).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges of carbon atoms in the alkyl or aryl groups of Coleman (R2, R3) because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
claim 12, Heilmann discloses that the porous support may include a nonwoven web (C8/L41-51).
Regarding claims 13 and 14, Heilmann discloses that the biomacromolecules may include proteins (C3/L46-50).
Regarding claim 15, Heilmann discloses that the aqueous mixture comprises a buffer (C12/L37-45). 
Regarding claim 16, Heilmann discloses that the biomacromolecule solution mixture is a biological sample (C1/L40-41).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilmann et al. (US 5,468,847) and Heilmann et al. (US 4,871,824, hereinafter referred to as “Coleman,” referencing the last named inventor of the patent), as applied to the claims above, and further in view of Bonomo (US 5,094,960).
Regarding claim 10, modified Heilmann discloses all of the claim limitations as set forth above.  
Coleman discloses that the polymeric bead may include the following structure, wherein n is 1 (C5/L28-C6/L26).
[AltContent: arrow]
    PNG
    media_image2.png
    100
    235
    media_image2.png
    Greyscale

Thus, the prior art contemplates the monomer including a -(CH2)- group, which would coordinate to –(C(R1R1))n- of claim 1.  Claim 6, however, limits the R1 options to alkyls, aryls, and alkylaryls wherein the alkyls, aryls, and alkylaryls have a total of 10 carbon atoms or less.  Thus, the reference does not disclose a structure wherein a -(C(R1R1))- group may be present in the main chain, wherein each R1 is independently selected from alkyls, aryls, and alkylaryls, as claimed.  
2R3)-, wherein R2 and R3 may independently be an alkyl group having 1-14 carbon atoms or an aryl group having 5 to 12 ring atoms (C5/L28-C6/L26; R2 and R3 may be an alkyl having one carbon atom - methyl). 
Bonomo further discloses methods of chromatographic separation of biological components (abstract).  The reference teaches that the alkyl chain of the separation media may be varied in length and branching in order to manipulate the hydrophobic character of the media (C3/L40-45).
It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the -(CH2)- group in polymeric chain of modified Heilmann with an additional  –C(R2R3)- group, wherein each of R2 and R3 may be selected from an alkyl group having 1-14 carbon atoms or an aryl group having 5 to 12 ring atoms, as suggested by Coleman and Bonobo, in order to vary the alkyl chain length and branching, thereby adjusting the hydrophobicity of the chromatographic media.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges of carbon atoms in the alkyl or aryl groups of Coleman because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777